Title: To Alexander Hamilton from James Tod, 25 February 1800
From: Tod, James
To: Hamilton, Alexander

New Utrecht [New York] 25 Feb. 1800
Sir
I called at your house on Saturday last to inform you and Mrs Hamilton that both your Sons here are making such progress in their education as gives me real Satisfaction.
I was highly gratified with the two orations delivered in Town on Saturday. That part of Dr. Linn’s where he made your deceased Friend address America when dying was a bold Stroke of oratory. To me the Sentiments contained in it appeared worthy of the great Man. A hint from you before it was delivered would have made him leave out that part where he compared the deceased to Moses, Joshua & David &c.—which to Men of discernment will appear the only exceptionable part of the oration. The Cincinnati (if they have not done it already) ought to request Mr. Mason to publish his oration. There was certainly an originality of thought, an energy of expression, and a genius displayed in the arrangement which as far as I am able to judge is not to be met with in any of the exhibitions yet published on the Same occasion.
For my part I have only one wish more on the Subject which I suppose never will be gratified. That is to See the Character drawn by one who assisted in his Counsels both during the time he was Commander in Chief and President of the United States.
I beg leave to remain with great respect your humble Servant

James Tod

 